Exhibit MERGER AGREEMENT DATED AS OF APRIL29, 2009 BY AND AMONG FOUR OAKS FINCORP, INC., FOUR OAKS BANK & TRUST COMPANY AND NUESTRO BANCO TABLE OF CONTENTS PAGE ARTICLE I DEFINED TERMS 1 1.1 DEFINITIONS 1 ARTICLE II THE MERGER; CONVERSION AND EXCHANGE OF COMPANY SHARES 9 2.1 THE MERGER 9 2.2 COMPANY SHARES 9 2.3 MERGER CONSIDERATION 10 2.4 EXCHANGE PROCEDURES 10 2.5 COMPANY STOCK OPTIONS 11 2.6 WARRANTS 12 2.7 DISSENTING SHARES 12 ARTICLE III THE CLOSING 13 3.1 CLOSING 13 3.2 DELIVERIES BY THE COMPANY 13 3.3 DELIVERIES BY THE PARENT AND THE BUYER 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 14 4.1 ORGANIZATION, STANDING AND POWER 14 4.2 AUTHORITY; NO CONFLICTS 14 4.3 CAPITAL STOCK; SUBSIDIARIES 15 4.4 COMPANY FINANCIAL STATEMENTS 15 4.5 ABSENCE OF UNDISCLOSED LIABILITIES 16 4.6 ABSENCE OF CERTAIN CHANGES OR EVENTS 16 4.7 TAX MATTERS 17 4.8 ASSETS 18 4.9 SECURITIES PORTFOLIO AND INVESTMENTS 19 4.10 ENVIRONMENTAL MATTERS 19 4.11 COMPLIANCE WITH LAWS 19 4.12 LABOR RELATIONS 20 4.13 EMPLOYEE BENEFIT PLANS 20 4.14 MATERIAL CONTRACTS 22 4.15 LEGAL PROCEEDINGS 22 4.16 REGULATORY REPORTS 23 4.17 ACCOUNTING, TAX, AND REGULATORY MATTERS 23 4.18 CHARTER PROVISIONS 23 4.19 BOOKS AND RECORDS 23 4.20 DERIVATIVES 23 4.21 INVESTMENT COMPANY 24 4.22 LOANS; ALLOWANCE FOR LOAN LOSSES 24 4.23 REPURCHASE AGREEMENTS 24 4.24 DEPOSIT ACCOUNTS 24 4.25 RELATED PARTY TRANSACTIONS 25 4.26 FINANCIAL ADVISORY FEES 25 4.27 VOTING AGREEMENTS 25 4.28 INTELLECTUAL PROPERTY 25 4.29 PRIVACY OF CUSTOMER INFORMATION 26 4.30 TECHNOLOGY SYSTEMS 26 4.31 BANK SECRECY ACT COMPLIANCE; USA PATRIOT ACT; OFAC 26 4.32 NONCOMPETES 27 i 4.33 DISCLOSURE 27 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BUYER 27 5.1 ORGANIZATION, STANDING AND POWER 27 5.2 AUTHORITY; NO CONFLICTS 28 5.3 PARENT’S STOCK 28 5.4 SEC FILINGS; PARENT FINANCIAL STATEMENTS 29 5.5 ENVIRONMENTAL MATTERS 30 5.6 COMPLIANCE WITH LAWS 30 5.7 BOOKS AND RECORDS 31 5.8 FINANCIAL ADVISORY FEES 31 5.9 LEGAL PROCEEDINGS 31 5.10 INVESTMENT COMPANY 31 ARTICLE VI COVENANTS 32 6.1 COVENANTS OF THE COMPANY 32 6.2 COVENANTS OF THE PARENT AND THE BUYER 37 6.3 COVENANTS OF ALL PARTIES TO THE AGREEMENT 39 ARTICLE VII DISCLOSURE OF ADDITIONAL INFORMATION 41 7.1 ACCESS TO INFORMATION 41 7.2 ACCESS TO PREMISES 41 7.3 ENVIRONMENTAL SURVEY 41 7.4 CONFIDENTIALITY 41 ARTICLE VIII CONDITIONS TO CLOSING 43 8.1 MUTUAL CONDITIONS 43 8.2 CONDITIONS TO THE OBLIGATIONS OF THE COMPANY 44 8.3 CONDITIONS TO THE OBLIGATIONS OF THE PARENT AND THE BUYER 47 ARTICLE IX TERMINATION 49 9.1 TERMINATION 49 9.2 PROCEDURE AND EFFECT OF TERMINATION 49 9.3 TERMINATION EXPENSES AND FEES 50 ARTICLE X MISCELLANEOUS PROVISIONS 50 10.1 EXPENSES 50 10.2 SURVIVAL OF REPRESENTATIONS 50 10.3 AMENDMENT AND MODIFICATION 51 10.4 WAIVER OF COMPLIANCE; CONSENTS 51 10.5 NOTICES 51 10.6 ASSIGNMENT 52 10.7 SEPARABLE PROVISIONS 52 10.8 GOVERNING LAW 52 10.9 COUNTERPARTS 52 10.10 INTERPRETATION 52 10.11 ENTIRE AGREEMENT 53 EXHIBIT A FORM OF PLAN OF MERGER EXHIBIT B FORM OF VOTING AGREEMENT EXHIBIT C FORM OF SEPARATION AGREEMENT EXHIBIT D FORM OF CONSULTING AGREEMENT ii MERGER AGREEMENT THIS MERGER AGREEMENT (this “Agreement”), dated as of the 29th day of April, 2009, is by and among: FOUR OAKS FINCORP, INC., a North Carolina corporation and a financial holding company registered with the Board of Governors of the Federal Reserve System under the Bank Holding Company Act of 1956, as amended, and a North Carolina bank holding company (the “Parent”); FOUR OAKS BANK & TRUST COMPANY, a North Carolina banking corporation and a state chartered member of the Federal Reserve System (the “Buyer”); and NUESTRO BANCO, a North Carolina banking corporation (the “Company”). BACKGROUND STATEMENT The Parent, the Buyer and the Company desire to effect a merger pursuant to which the Company will merge into the Buyer, with the Buyer being the surviving corporation (the “Merger”).In consideration of the Merger, the shareholders of the Company will receive shares of common stock of the Parent.It is intended that the Merger qualify as a tax-free reorganization under Section 368 of the Internal Revenue Code of 1986, as amended. STATEMENT OF AGREEMENT In consideration of the premises and the mutual representations, warranties, covenants, agreements and conditions contained herein, the parties hereto agree as follows: ARTICLE I DEFINED TERMS 1.1.DEFINITIONS.As used in this Agreement, the following terms have the following meanings: “Accounting Records” means, with respect to a Person, the general ledger with respect to its business and the subsidiary ledgers and supporting schedules that support the general ledger balances. “Acquisition Proposal” has the meaning given to it in Section 6.1(c). “Advisory Board” has the meaning given to it in Section 6.2(b). “Affiliate” means, with respect to any Person, each of the Persons that directly or indirectly, through one or more intermediaries, owns or Controls, or is Controlled by or under common Control with, such Person.For the purpose of this Agreement, “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of management and policies, whether through the ownership of voting securities, by contract or otherwise. Without limiting the foregoing, as used with respect to the Company, the term “Affiliates”includes the Company’s Subsidiaries, if any. “Agreement” has the meaning given to it in the introductory paragraph hereof. “Assets” means all of the assets, properties, businesses and rights of a Person of every kind, nature, character and description, whether real, personal or mixed, tangible or intangible, accrued or contingent, whether or not carried on any books and records of such Person, whether or not owned in such Person’s name and wherever located. “Benefit Plans” means all pension, retirement, profit-sharing, deferred compensation, stock option, employee stock ownership, restricted stock, severance pay, vacation, bonus, or other incentive plan, all other written employee programs or agreements, all medical, vision, dental, or other health plans, welfare plans, all life insurance plans, and all other employee benefit plans, arrangements, fringe benefit plans or perquisites, whether written or unwritten, including without limitation “employee benefit plans” as that term is defined in Section 3(3) of ERISA maintained, sponsored in whole or in part, or contributed to, by a Person or any of its subsidiaries for the benefit of employees, retirees, dependents, spouses, directors, independent contractors, or any other beneficiaries and under which employees, retirees, dependents, spouses, directors, independent contractors, or any other beneficiaries are eligible to participate. “Business Day” means any day excluding (i) Saturday, (ii) Sunday and (iii) any day that is a legal holiday in the State of North Carolina. “Buyer” has the meaning given to it in the introductory paragraph hereof. “Cause”means:(i)any act of an employee in connection with his or her employment and relating to the Buyer’s business including, but not limited to, negligence, which is materially detrimental to the Buyer’s interests; (ii)any act of misconduct, unlawfulness or dishonesty by an employee in connection with his or her employment which is detrimental to the Buyer’s interests; (iii)an employee’s unsatisfactory job performance or failure to comply with the Buyer’s board of directors’ reasonable directions; or (iv)an employee’s material breach of any agreement between such employee and the Buyer. “Closing”means the closing of the Merger, as identified more specifically in ARTICLEIII. “Closing Date”has the meaning given to it in Section “Code”means the Internal Revenue Code of 1986, as amended, and any successor statute of similar import, together with the regulations thereunder, in each case as in effect from time to time.References to sections of the Code shall be construed also to refer to any successor sections. “Company” has the meaning given to it in the introductory paragraph hereof. “Company Benefit Plans” has the meaning given to it in Section 4.13(a). 2 “Company Contracts”has the meaning given to it in Section “Company Financial Statements”means, with respect to the Company, the audited statements of income and shareholder’s equity and cash flows for the years ended December 31, 2008 (if applicable) and 2007 and audited balance sheets as of December 31, 2008 and 2007, as well as the interim unaudited statements of income and shareholders’ equity and cash flows for each of the completed fiscal quarters since December 31, 2007, and the interim balance sheet as of each such quarter. “Company Option”means an option or other right to purchase Company Shares. “Company Shares”has the meaning given to it in Section 2.2(a). “Company Warrant”means a warrant to purchase Company Shares. “Company Warrantholder” has the meaning given to it in Section “Company’s Disclosure Schedule”has the meaning given to it in the preamble to ARTICLE IV. “Confidential Information”has the meaning given to it in Section 7.4(b). “Confidentiality Agreement” has the meaning given to it in Section 6.1(c). “Consent”means any consent, approval, authorization, clearance, exemption, waiver or similar affirmation by any Person given or granted with respect to any Contract, Law, Order or Permit. “Contract”means any agreement, warranty, indenture, mortgage, guaranty, lease, license or other contract, agreement, arrangement, commitment or understanding, written or oral, to which a Person is a party. “Default” means (i) any breach or violation of or default under any Contract, Order or Permit (including any noncompliance with restrictions on assignment, where assignment is defined to include a change of control of the parties to this Agreement or any of their Affiliates or the merger or consolidation of any of them with another Person), (ii) any occurrence of any event that, with the passage of time or the giving of notice or both, would constitute such a breach or violation of or default under any Contract, Order or Permit, or (iii) any occurrence of any event that, with or without the passage of time or the giving of notice, would give rise to a right to terminate or revoke, change the current terms of, or renegotiate, or to accelerate, increase, or impose any Liability under, any Contract, Order or Permit. “Dissenting Shares”has the meaning given to it in Section “Effective Time” has the meaning given to it in Section 2.1(e). 3 “Environmental Laws” means any federal, state or local law, statute, ordinance, rule, regulation, permit, directive, license, approval, guidance, interpretation, order or other legal requirement relating to the protection of human health or the environment, including but not limited to any requirement pertaining to the manufacture, processing, distribution, use, treatment, storage, disposal, transportation, handling, reporting, licensing, permitting, investigation or remediation of materials that are or may constitute a threat to human health or the environment. Without limiting the foregoing, each of the following is an Environmental Law: the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. §§9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §§1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §§6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §§1251 et seq.), the Clean Air Act (42 U.S.C. §§7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §§2601 et seq.), the Safe Drinking Water Act (42 U.S.C. §§300 et seq.) and the Occupational Safety and Health Act (29 U.S.C. §§651 et seq.), as such laws and regulations have been or are in the future amended or supplemented, and each similar federal, state or local statute, and each rule and regulation promulgated under such federal, state and local laws. “Environmental Survey” has the meaning given to it in Section “ERISA”means the Employee Retirement Income Security Act of 1974, as amended, and any successor statute of similar import, together with the regulations thereunder, in each case as in effect from time to time.References to sections of ERISA shall be construed also to refer to any successor sections. “ERISA Plan”means any Benefit Plan that is an “employee welfare benefit plan,” as that term is defined in Section 3(l) of ERISA, or an “employee pension benefit plan,” as that term is defined in Section 3(2) of ERISA. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exchange Agent” has the meaning given to it in Section 2.4(a). “Exchange Ratio” means “FDIC” means the Federal Deposit Insurance Corporation. “GAAP” means generally accepted accounting principles as recognized by the American Institute of Certified Public Accountants, as in effect from time to time, consistently applied and maintained on a consistent basis for a Person throughout the period indicated and consistent with such Person’s prior financial practice. “Governmental Authority” means any nation, province or state, or any political subdivision thereof, and any agency, department, natural person or other entity exercising executive, legislative, regulatory or administrative functions of or pertaining to government, including Regulatory Authorities. “Hazardous Material” means any substance or material that either is or contains a substance designated as a hazardous waste, hazardous substance, hazardous material, pollutant, contaminant or toxic substance under any Environmental Law or is otherwise regulated under any Environmental Law, or the presence of which in some quantity requires investigation, notification or remediation under any Environmental Law. 4 “IIPI”has the meaning given to it in Section 4.29(a). “Informing Party”has the meaning given to it in Section 7.4(b). “Intellectual Property” means all copyrights, patents, trademarks, service marks, service names, trade names, applications therefor, technology rights and licenses, computer software (including any source or object codes and documentation relating thereto), trade secrets, franchises, know-how, inventions, and other intellectual property rights. “IRA” means an “individual retirement account” or similar deposit account established in accordance with the provisions of Section408 of the Code for which the Company acts as custodian or trustee, but as to which (i) the Company may not exercise investment discretion and (ii) the Company’s customer for whom the IRA is established may not direct securities investment while the Company acts as custodian or trustee. “Knowledge of the Company”means the knowledge of any of the directors and executive officers of the Company, including facts of which the directors and executive officers, in the reasonably prudent exercise of their duties, should be aware. “Knowledge of the Parent and the Buyer”means the knowledge of any of the directors and officers of the Parent or the Buyer or any of their respective Subsidiaries, including facts of which the directors and officers, in the reasonably prudent exercise of their duties, should be aware. “Law”means any code, law, ordinance, rule, regulation, reporting or licensing requirement, or statute applicable to a Person or its Assets, Liabilities, business or operations promulgated, interpreted or enforced by any Governmental Authority. “Liability”means any direct or indirect, primary or secondary, liability, indebtedness, obligation, penalty, cost or expense (including costs of investigation, collection and defense), claim, deficiency, guaranty or endorsement of or by any Person (other than endorsements of notes, bills, checks, and drafts presented for collection or deposit in the ordinary course of business) of any type, whether accrued, absolute or contingent, liquidated or unliquidated, matured or unmatured or otherwise. “Lien”means, whether contractual or statutory, any conditional sale agreement, participation or repurchase agreement, assignment, default of title, easement, encroachment, encumbrance, hypothecation, infringement, lien, mortgage, pledge, reservation, restriction, security interest, title retention or other security arrangement, or any adverse right or interest, charge or claim of any nature whatsoever of, on, or with respect to any property or property interest, other than (i) Liens for current property Taxes not yet due and payable, (ii) easements, restrictions of record and title exceptions that could not reasonably be expected to have a Material Adverse Effect, and (iii) pledges to secure deposits and other Liens incurred in the ordinary course of the banking business. 5 “Litigation”means any action, arbitration, cause of action, complaint, criminal prosecution, governmental investigation, hearing, or administrative or other proceeding, but shall not include regular, periodic examinations of depository institutions and their Affiliates by Regulatory Authorities. “Loan Collateral”means all of the assets, properties, businesses and rights of every kind, nature, character and description, whether real, personal, or mixed, tangible or intangible, accrued or contingent, owned by whomever and wherever located, in which any Person has taken a security interest with respect to, on which any Person has placed a Lien with respect to, or which is otherwise used to secure, any loan made by any Person or any note, account, or other receivable payable to any Person. “Material” means having meaningful consequences and, for purposes of this Agreement, shall be determined reasonably in light of the facts and circumstances of the matter in question; provided that any specific monetary amount stated in this Agreement shall determine materiality in that instance. “Material Adverse Effect” on a Person shall mean an event, change, or occurrence that, individually or together with any other event, change, or occurrence, has a Material adverse impact on (i) the financial condition, results of operations, or business of such Person and its subsidiaries, taken as a whole, or (ii) the ability of such Person to perform its obligations under this Agreement or to consummate the Merger or the other transactions contemplated by this Agreement, provided that “Material Adverse Effect” shall not be deemed to include the impact of (a) changes in banking and similar Laws of general applicability or interpretations thereof by courts or Governmental Authorities, (b) changes in market interest rates, real estate markets, securities markets or other market conditions applicable to banks or thrift institutions generally, (c) changes in GAAP or regulatory accounting principles generally applicable to banks and their holding companies, (d) actions and omissions of a party hereto (or any of its Affiliates) taken with the prior informed consent of the other parties hereto in contemplation of the transactions contemplated hereby, and (e) the Merger (and the reasonable expenses incurred in connection therewith) and compliance with the provisions of this Agreement on the operating performance of the parties hereto. “Merger”has the meaning given to it in the Background Statement hereof. “Merger Consideration”has the meaning given to it in Section 2.3(a). “New Parent Warrants” has the meaning given to it in Section “North Carolina Securities Permit” has the meaning given to it in Section 6.3(f)(i). “OFAC”means the Office of Foreign Assets Control of the United States Department of the Treasury. “Order”means any administrative decision or award, decree, injunction, judgment, order, quasi-judicial decision or award, ruling, or writ of any federal, state, local, foreign or other court, arbitrator, mediator, tribunal, administrative agency or Governmental Authority. 6 “Parent”has the meaning given to it in the introductory paragraph hereof. “Parent Financial
